Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s):
Claim 1: 
	Preparing a three dimensional data set acquired from a sample. From the specification this appears to be receiving the data.
	Creating a two dimensional map based on representative intensity values of a plurality of A-scan data included in the three dimensional data set. This is a mathematical calculation. 
	Placing the three-dimensional data set based on the two dimensional map. The specification is not clear on what this is but it would appear to be related to a mathematical calculation. Thus, the examiner will construe this limitation to be an abstract idea. 
	Executing a process based on at least a partial data set of the three dimensional data set on which placement based on the two dimensional map has been 
 This judicial exception is not integrated into a practical application because The only non-abstract idea step is the preparing step which appears to be just a data gathering step and the claim language only generally links the use of a judicial exception to a particular technological environment (OCT). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preparing step is only a data gathering step which is well known and required for processing data.	
Claims 2-7 do not remedy the 101 rejection and are also rejected based on their dependency. 
Claim 20 falls under the same analysis as claim 1. The claim of “Circuitry” to perform the method does not rise to the level of integrating the abstract idea into a particular practical application. 
Claim 8:
preparing a first three dimensional data set and a second three dimensional data set acquired from a sample. From the specification this appears to be receiving the data. 
creating a first two dimensional map based on representative intensity values of a plurality of pieces of A-scan data included in the first three dimensional data set. This is a mathematical calculation. 

executing a process based on at least one of at least a first partial data set of the first three dimensional data set and at least a second partial data set of the second three dimensional data set, based on the first two dimensional map and the second two dimensional map. The process is later claimed to be a registration process which is a mathematical calculation. 
This judicial exception is not integrated into a practical application because The only non-abstract idea step is the preparing step which appears to be just a data gathering step and the claim language only generally links the use of a judicial exception to a particular technological environment (OCT). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preparing step is only a data gathering step which is well known and required for processing data.	
Claims 9-19 do not remedy the 101 rejection and are also rejected based on their dependency. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant claims “placing’ the three dimensional data set based on the two dimensional map. However, in the specification the applicant does not explain what this placing entails, how it is done, or what it means beyond “placing” which is a very broad term that could be interpreted in a multitude of ways. Thus, the examiner cannot determine what the applicant has invented with using this term. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knighton et al (PGPub 2010/0208201)(Knighton).
	Regarding Claims 1 & 20, Knighton discloses an OCT and method, comprising:
	preparing a three dimensional data set acquired from a sample (Fig. 2, the arrow from 210 to 22). As previously stated it seems that preparing refers to the reception of the data to be processed which is represented by the arrow; 
creating a two dimensional map based on representative intensity values of a plurality of pieces of A-scan data included in the three dimensional data set (220, Paragraph 24); 
placing the three dimensional data set based on the two dimensional map (Paragraph 30). The orientating the 3D data using the fundus image would meet this limitation; and 
executing a process based on at least a partial data set of the three dimensional data set on which placement based on the two dimensional map has been performed (Paragraph 31). Discloses segmenting the data and creating edema maps or thickness maps which would meet this limitation. 
	Regarding Claim 2, Knighton discloses the aforementioned. Further, as previously shown the data is segmented and creates edema and thickness maps which would meet the limitation of the process includes an analysis process.
	Regarding Claim 3, Knighton discloses the aforementioned. Further, as previously shown the data is segmented and creates edema and thickness maps that 
	Regarding Claim 4, Knighton discloses the aforementioned. Further, Knighton discloses a partial segmentation step (250) which would meet the limitation of the process includes setting of a partial data set to which the analysis process is applied.
	Regarding Claim 5, Knighton discloses the aforementioned. Further, the limitation, “wherein the process includes setting of an area to which an examination for the sample is applied,” can be interpreted to be met by the data segmentation process where edema and thickness maps are being created. 
	Regarding Claim 6, Knighton discloses the aforementioned. Further, Knighton discloses the process includes setting of a partial data set to which an imaging process is applied. Knighton discloses the partial segmentation can also be used to generate a partial fundus image (Paragraph 31) thus meeting the limitation. 
Claim(s) 8-10, & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihito UJI et al (Akihito UJI et al., "Impact of Multiple En Face Image Averaging on Quantitative Assessment from Optical Coherence Tomography Angiography Images", American Academy of Ophthalmology, Ophthalmology, Vol. 124, No. 7, July, 2017, pp. 944-952.)(Akihito).
	Regarding Claim 8, Akihito discloses an OCT and method, comprising:
	 preparing a first three dimensional data set and a second three dimensional data set acquired from a sample (Pg. 945, Optical Coherence Tomography Imaging). The process of creating the OCTA cubes and transmitting them to the processor; 
SRL) based on representative intensity values of a plurality of pieces of A-scan data included in the first three dimensional data set (Pg. 945, Optical Coherence Tomography Imaging);
creating a second two dimensional map (DRL) based on representative intensity values of a plurality of pieces of A-scan data included in the second three dimensional data set (Pg. 945, Optical Coherence Tomography Imaging); and
executing a process based on at least one of at least a first partial data set of the first three dimensional data set and at least a second partial data set of the second three dimensional data set, based on the first two dimensional map and the second two dimensional map (Pg. 945, Multiple En Face Image Averaging). The linear and elastic registration performed meets this limitation. 
Regarding Claim 9, Akihito discloses the aforementioned. Further, Akihito discloses the process includes registration between the at least the first partial data set and the at least the second partial data set via registration between the first two dimensional map and the second two dimensional map (Pg. 945, Multiple En Face Image Averaging). The linear and elastic registration performed meets this limitation. 
	Regarding Claim 10, Akihito discloses the aforementioned. Further, Akihito discloses the process includes adjustment of an area to which an OCT scan for the sample is applied via registration between the first two dimensional map and the second two dimensional map (Pg. 945, Multiple En Face Image Averaging). The cropping of the image first before registration would meet this limitation. 
	Regarding Claim 15, Akihito discloses the aforementioned. Further, Akihito discloses wherein the first three dimensional data set and the second three dimensional 
the process includes composition of first image data generated from the at least the first partial data set and second image data generated from the at least the second partial data set via registration between the first two dimensional map and the second two dimensional map (Already disclosed with the linear and elastic registration).
	Regarding Claim 16, Akihito discloses the aforementioned. Further, Akihito discloses wherein the process includes an analysis process (Pg. 945, Quantitative Measurements).
	Regarding Claim 17, Akihito discloses the aforementioned. Further, Akihito discloses wherein the process includes an evaluation process based on data obtained by the analysis process (Pg. 945, Quantitative Measurements).
	Regarding Claim 18, Akihito discloses the aforementioned. Further, Akihito discloses wherein the process includes setting of a partial data set to which the analysis process is applied. The cropping previously disclosed would meet this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knighton in view of Zhang et al (ZHANG et al., "Adaptive Optics with Combined Optical Coherence Tomography and Scanning Laser Ophthalmoscopy or in vivo mouse retina imaging", Proc. of SPIE, Vol. 10474, February 22,2018, pp.1047427-1 - 1047427-9, total 9 pages, XP060100531.)(Zhang).
Claim 7, Knighton discloses the aforementioned but fails to explicitly disclose preparing examination data acquired from the sample by an examination different from OCT, wherein the process includes a comparison process between the examination data and at least part of the three dimensional data set;
However, Zhang discloses preparing examination data acquired from the sample by an examination different from OCT, wherein the process includes a comparison process between the examination data and at least part of the three dimensional data set (Section 3.2, Fig. 3);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Knighton with preparing examination data acquired from the sample by an examination different from OCT, wherein the process includes a comparison process between the examination data and at least part of the three dimensional data set because it allows one to quantify an image improvement of one system and to correct for deficiencies in one system by using another. 
Claim 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihito.
Regarding Claim 11, Akihito discloses the aforementioned but fails to explicitly disclose wherein the adjustment is sequentially performed by sequentially processing three dimensional data sets sequentially acquired from the sample;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Akihito with wherein the adjustment is sequentially performed by 
Regarding Claims 12-14, Akihito discloses the aforementioned but fails to explicitly disclose wherein the registration between the first two dimensional map and the second two dimensional map includes an image correlation calculation; wherein the image correlation calculation is performed to determine a positional difference amount between the first two dimensional map and the second two dimensional map, and the registration between the first two dimensional map and the second two dimensional map is performed based on the positional difference amount; and wherein the positional difference amount includes at least one of a translation amount and a rotation amount;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Akihito with wherein the registration between the first two dimensional map and the second two dimensional map includes an image correlation calculation; wherein the image correlation calculation is performed to determine a positional difference amount between the first two dimensional map and the second two dimensional map, and the registration between the first two dimensional map and the second two dimensional map is performed based on the positional difference amount; and wherein the positional difference amount includes at least one of a translation amount and a rotation amount because image correlation calculations are a well-known mathematical process as are determination of amounts of translation and rotation and 
Regarding Claim 19, Akihito discloses the aforementioned but fails to explicitly disclose preparing a plurality of three dimensional data sets respectively corresponding to a plurality of different time points, the plurality of three dimensional data sets including the first three dimensional data set and the second three dimensional data set, wherein the analysis process includes a process of determining a time course of a parameter value;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Akihito with preparing a plurality of three dimensional data sets respectively corresponding to a plurality of different time points, the plurality of three dimensional data sets including the first three dimensional data set and the second three dimensional data set, wherein the analysis process includes a process of determining a time course of a parameter value because taking data sets through multiple points in time allows for one to track and diagnose the progress of an issue with the organ under inspection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jonathon Cook/
AU:2886
June 17, 2021


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886